Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the limitation “the channel stopper region is also arranged not under the wiring” does not particularly point out the invention in view of the specification. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " junction depth of the channel stopper region to the anode region is set deeper than a depth from the main face of the contact region" which is not clear. Proper clarification requested.
Claim 6 recites the limitation " a junction depth of the channel stopper region to the anode region is set the same as a junction depth of the cathode region to the anode region" which is not clear. Proper clarification requested.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the main face" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it is considered as “a main face”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1, 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0048911 A1 (“Suzuki”) in view of US 6933559 B1 (“Van Roijen”).

Regarding claim 1, Suzuki shows (Fig. 1-3) a semiconductor device comprising: 
a protected element that is configured to include a p-n junction diode (1, para 22) between an anode region (24) and a cathode region (28), and arranged in an active layer 
an element isolation region (18) that is arranged in the active layer so as to surround a periphery of the p-n junction diode (para 22) and to electrically isolate the p-n junction diode from an element (within 16 outside the diode structure, not shown) arranged at the periphery of the p-n junction diode; 
a contact region (22, para 25) that is arranged at a portion on a main face of the anode region (top surface), set with a same conductivity type as the anode region, and set with a higher impurity concentration than the anode region; 
wiring (32) arranged above the p-n junction diode with a passivation film (37) between the p-n junction diode and the wiring, one end portion of the wiring being connected to the contact region and another end portion of the wiring extending over the passivation film. 
Suzuki does not show a channel stopper region that is arranged at a portion on the main face of the anode region under the wiring between the contact region and the element isolation region, and set with an opposite conductivity type to the contact region.  
Van Roijen shows (Fig. 2) a channel stopper region (14, n-type) that is arranged at a portion on the main face of the anode region (top face of 5, col 3, ln 22) and set with an opposite conductivity type to the contact region (9, col 3, ln 38-39).  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Van Roijen, with channel stopper region, to the invention of Suzuki.
The motivation to do so is that the combination produces the predictable result of withstanding voltage without being damaged (col 4, ln  34-36). 

claim 2, Suzuki as previously modified with Van Roijen shows wherein the channel stopper region (Van Roijen, 14, n-type) is also arranged not under the wiring (Suzuki, 32) at a portion bordering a periphery of the contact region or surrounding the entire periphery of the contact region (Van Roijen, 14 bordering periphery of 9).

Regarding claim 7, Suzuki shows (Fig. 1-3) a method for manufacturing a semiconductor device, the method comprising: 
forming an element isolation region (18) so as to surround a forming region for a p-n junction diode configuring a protected element in an active layer (16) of a substrate (12,14 and 16) including the active layer formed over a substrate-support (12) with an insulation layer (14) interposed between the active layer and the substrate-support, and of forming an anode region (24) in the active layer such that a periphery of the anode region is surrounded by the element isolation region; 
forming a cathode region (28) having an opposite conductivity type to the anode region of the p-n junction diode on a portion on a main face (top of 16) of the anode region so as to form the p-n junction diode; 
forming a contact region (22) set with the same conductivity type as the anode region and set with a higher impurity concentration than the anode region on a different portion on the main face of the anode region to the portion formed with the cathode region; 
forming wiring (32) having one end portion connected to the contact region and another end portion extending over the p-n junction diode with a passivation film (37) between the p-n junction diode and the wiring. 
Suzuki does not show forming a channel stopper region under the wiring at a portion on the main face of the anode region between the contact region and the element isolation region, such that the channel stopper region has the same conductivity type as the cathode region and is formed in the same process as the process of forming the cathode region.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Van Roijen, with channel stopper region, to the invention of Suzuki.
The motivation to do so is that the combination produces the predictable result of withstanding voltage without being damaged (col 4, ln  34-36). 

2. Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Van Roijen, as applied to claim 1 above, further in view of US 2009/0040670 A1 (“Van Camp”).

Regarding claim 3, Suzuki in view of Van Roijen shows the channel stopper region, the anode region and the cathode region.  
Suzuki in view of Van Roijen does not show the channel stopper region is arranged surrounding a periphery that extends around the anode region and the cathode region.  
Van Camp shows (Fig. 2) the channel stopper region (108, guard ring) is arranged surrounding a periphery (para 19) that extends around the anode region (102’ P+, para 19) and the cathode region (102’ N+, para 19).
  It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Van Camp, including guard ring surrounding a periphery, to the invention of Suzuki in view of Van Roijen.  
The motivation to do so is that the combination produces the predictable results of preventing latch-up in the circuit (para 4).

3. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Van Roijen, as applied to claim 1 above, further in view of Van Roijen (Embodiment of Fig. 4).

Regarding claim 4, Suzuki as previously modified with Van Roijen shows wherein the channel stopper region is set with a lower impurity concentration (Van Roijen, 14, n-type) than the contact region (Suzuki, 22, p+).
Suzuki as previously modified with Van Roijen does not show channel stopper region is set with a higher impurity concentration than the anode region.
Van Roijen (Fig. 4) shows channel stopper region (14) is set with a higher impurity concentration (heavily doped n-type, col 5, ln 9-10) than the anode region (Suzuki, 24, p).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Van Roijen (Embodiment of Fig. 4), with channel stopper region doping level, to the invention of Suzuki.
The motivation to do so is that the combination produces the predictable result of reduced risk to the protected device (col 5, ln 20-21).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819